DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims 1 – 9 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, all of the claims contain the non-US format word “characterized” being used.

Claims 1- 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
In claim 1, the statement “wherein a sail member attached to the pendulum rod in a higher position than the pendulum rod, wherein” in unclear.
It is disclosed that the pendulum is able to rotate about two axis.  It would seem that the pendulum is able to “move” in about two axis.  Pendulum usually are not able to rotate on their own axis, but rather swing back and forth in such axis.
The statement that the rod is able to rotate about two perpendicular axes at the same time is unclear.  How can the rod move in the x axis and yet “rotate” in the y axis at the “same time”?
In claim 6, the statement that the device has “an engagement structure configured to engage with a corresponding engagement portion” is unclear.
Is the engagement structure engaging an engagement portion?  They all seem to be the same component.
In claim 8, the statement “means of a pendulumn rod” is unclear.  What is considered to be the “means”?
In claim 9, the statement “converting device according to the invention” is vague and indefinite.
The statements “means of a pivot extending” and “means of one or more pivots are unclear.  What is considered to be the means?



Claim limitation “means of a pendulum” and “means of a pivot” in claims 8, 9 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it would seem that there are two different components.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krietzman et al (US 2012/0201676) in view of Teate (US 512,765).
Krietzman et al discloses, regarding,
Claim 1, a wind-driven energy converting device comprising a main pendulum comprising a pendulum bob attached to a pendulum rod (see Fig. 3), wherein a sail 5member 102 attached to the pendulum rod in a higher position than the pendulum rod (see Fig. 8), wherein the main pendulum is suspended in a frame by means of a bearing unit allowing the pendulum rod to be rotated about two perpendicular horizontal axes (X, Y) at the same time (see Fig. 12).

The problem to be solve appears to add a second pendulum to the system.  Adding or duplicating some of the components is well within the skill of someone in the field. 
For example, Teate shows a main pendulum 1 is mechanically attached to at least one 10secondary pendulum 10 by a connection structure (see Fig. 1), wherein 
One would have been motivated to do so for the purpose of increasing the power/torque output of the pendulum system.

Krietman et al further discloses,
Regarding claim 7, that the wind driven energy converting device has a sail member having four sail segments (see Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to design the device as disclosed by Krietman et al and to use a secondary pendulum so for the purpose of increasing the power/torque output of the pendulum system.

Claims 2 – 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krietman et al and Teate as applied to claim 1 above, and further in view of Eichhorn (US 2013/0207403).
The combined device discloses all of the elements above.  However, the combined device does not disclose the elements below.
On the other hand, Eichhorn discloses, regarding,
Claim 2, 15characterised in that the connection structure is a wire or string.  

Claim 4, characterised in that the pendulum rod of the main pendulum is suspended to the frame by means of a bearing unit attached to two rods of the frame (see Fig. 6).  
Claim 5, characterised in that the wind-driven energy converting device comprises a generator 7 mechanically connected to the driving shaft being configured to generate electrical energy upon rotation of the main pendulum.  
Claim 6, characterised in that the wind-driven energy converting device comprises24 an engagement structure configured to engage with a corresponding engagement portion provided at or attached to the driving shaft (see Fig. 6).

Claim 8, characterised in that the wind-driven energy converting device comprises 10a plurality of sections each provided with a secondary pendulum (see Fig 6) comprising a pendulum bob suspended to the frame by means of a pendulum rod rotatably attached to the frame by means of a bearing unit, wherein the sections protrude radially from main pendulum being the centrally arranged.

Claim 9, characterised in that the wind-driven energy converting device comprises a bearing unit by which the main pendulum of a wind-driven energy converting device according to the invention is attached to the frame, 20said bearing unit comprising a ring rotatably attached to the pendulum rod of the main pendulum by means of a pivot extending at least partly through the pendulum rod and being attached to the ring, wherein the ring is rotatably attached to the frame by means of one or more pivots (see Fig. 1).

It would have been obvious before the effective filing date of the claimed invention to design the combined device as disclosed above and to modify the invention pertaining to the limitations disclosed by Eichhorn for the purpose of converting kinetic energy to electrical energy efficiently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

April 6, 2021